USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 1 of 12




                           EXHIBIT D
               USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 2 of 12
                                                                           Application No.                     Applicant{s)
                                                                           13/094,428                          Pena, Kuan-Lin
                   Notice ofAllowability                                   Examiner
                                                                           DINH NGUYEN
                                                                                                               Art Unit
                                                                                                               2645           I
                                                                                                                            AIA Status
                                                                                                                             No

              -- The MAILING DA TE otthis communication appears on the cover sheet with the con-espondence address­
 All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
 herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
 NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
 of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPE P 1308.
   1.� This communication is responsive to 05/30/2018.
       0 A declaration(s)/affidavit(s) under 37 CFR 1.130{b) was/were filed on __.

   2.0 An election was made by the applicant in response to a restriction requirement set forth during the interview on __; the
       restriction requirement and election have been incorporated into this action.

   3. � The allowed claim(s) is/are 1-4, 12, 14-16,34 and 36-38 . As a result of the allowed claim(s), you may be eligible to benefit from the
        Patent Prosecution Highway program at a participating intellectual property office for the corresponding application. For more
        information, please see http://www.uspto.gov/patents/init_events/pph/index.jsp or send an inquiry to
        PPHfeedback@uspto.gov.

   4.� Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
          Certified copies:
           a) �All        b) 0 Some         *c) 0 None of the:
                  1. � Certified copies of the priority documents have been received.
                  2. 0 Certified copies of the priority documents have been received in Application No. __ .
                  3. 0 Copies of the certified copies of the priority documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
             * Certified copies not received: __ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file areply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
   5.0 CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
        0 including changes required by the attached Examiner's Amendment / Comment or in the Office action of
          Paper No./Mail Date __ .
       Identifying indicia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of each
       sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

   6.0 DE POSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
       attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.


 Attachment{s)
 1. 0 Notice of References Cited (PTO-892)                                            5. � Examiner's Amendment/Comment
 2. 0 Information Disclosure Statements (PTO/SB/08),                                  6. � Examiner's Statement of Reasons for Allowance
        Paper No./Mail Date __.
 3. 0 Examiner's Comment Regarding Requirement for Deposit                            7. 0 Other
        of Biological Material __.
 4. � Interview Summary (PTO-413),
        Paper No./Mail Date.
  /DINH NGUYEN/
  Primary Examiner, Art Unit 2645




U.S. Patent and Trademark Office
PTOL-37 (Rev. 08-13)                                               Notice of Allowability                  Part of Paper No./Mail Date 20180718
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 3 of 12
 Application/Control Number: 13/094,428                               Page 2
 Art Unit: 2645
                           Notice of Pre-A/A or AIA Status

1.    The present application is being examined under the pre-AIA first to invent

provisions.

                                 Notice of Allowability

                                  Terminal Disclaimer

2.    The terminal disclaimer filed on 04/24/2012 disclaiming the terminal portion of

any patent granted on this application which would extend beyond the expiration date of

the full statutory term of prior patent No. 7,941,195 has been reviewed and is accepted.

The terminal disclaimer has been recorded.



                               Examiner's Amendment

3.    An examiner's amendment to the record appears below. Should the changes

and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be

submitted no later than the payment of the issue fee.

      Authorization for this examiner's amendment was given in a telephone interview

with Robert J. Irvine on 07/17/2018. The Applicant has agreed to an Examiner's

amendment as follows:

       1. (Currently Amended) A �rotective mask molded tor frictional retention to an

exterior housing of a mobile� �hone having user in�ut and output inteiiaces, and internal

components inclulling circuitry and a battery, wherein the exterior housing completely

encloses the circuitry anti the battery when the mobile �hone is fully assembled and
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 4 of 12
 Application/Control Number: 13/094,428                               Page 3
 Art Unit: 2645
ready 'for use, the exterior housing having an exterior shape formed by a back sur'face,

and at least portions of opposed side surfaces, the protective mask comprising:

       an integrally-formed mask body molded and contoured to conform and

frictionally-fit tightly against the exterior shape of the exterior housing;

       an inner surface of the integrally-'formed mask body derining an interior space or

the integrally-formed mask body and conforming to and in substantially continuous

surface-to-surface contact with the exterior sllape of the exterior housing, with no

substantial space between the inner surface of the integrally-formed mask body and the

exterior shape of the exterior housing; aM

       at least one opening defined by t11e integrally-formed mask body permitting user

access to at least the user input and output interfaces; and

       at least one retainer havina an extension protrudina laterally inward from the

integrally-formed mask body and toward and into the integrally-formed mask body

interior space, wherein the at least one retainer is retained to the exterior housing at an,

exterior housing edge when the mask is coupled to the mobile communication device.

the at least one retainer participating in retaining the integrally-formed mask body to the

mobile communication device.,

       2. (Previously Presented) The protective mask of claim 1, wherein the integrally­

formed mask body further includes indicia selected from the group consisting of text,

graphic elements and combinations thereof.

       3. (Previously Presented) The protective mask of claim 1, wherein the integrally­

formed mask body includes at least one feature opening to permit access to at least one

feature of the mobile phone.
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 5 of 12
 Application/Control Number: 13/094,428                               Page 4
 Art Unit: 2645
       4. (Previously Presented) The protective mask of claim 1, wherein the integrally-

formed mask body includes a socket opening corresponding to a socket of the mobile

phone and permitting a user to plug a power supply into the socket to charge the

mobile phone.

       5.-11. (Canceled)

       12. (Previously Presented) A protective mask molded for frictional retention to an

exterior housing of, and adapted to be coupled to, a mobile communication device

having internal components including circuitry and a battery, wherein the exterior

housing completely encloses the circuitry and battery when the mobile communication

device is fully assembled and ready for use, and wherein the exterior housing has an

exterior shape including a back face and at least portions of opposed side surfaces, the

protective mask comprising:

       an integrally-formed mask body molded and contoured to conform and frictionally

fit to the exterior shape of the exterior housing;

       an inner surface o f the integrally-formed mask body defining an interior space of

the integrally-formed mask body and conforming to and in substantially continuous

surface-to-surface contact with the exterior shape of tt1e exterior housing in overlying

and protecting relationship, without a substantial gap between the inner surface of the

integrally-formed mask body and the exterior shape of the exterior housing, the

integrally-formed mask body defining an opening enabling the mask to be placed over

the exterior shape in overlying and protecting relationship; and

       at least one retainer having an extension protruding laterally inward from the

integrally-formed mask body and toward and into the integrally-formed mask body
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 6 of 12
 Application/Control Number: 13/094,428                               Page 5
 Art Unit: 2645
interior space, wherein the at least one retainer is retained to the exterior housing at an

exterior housing edge when the mask is coupled to the mobile communication device,

the at least one retainer participating in retaining the integrally-formed mask body to tile

mobile communication device.

       13. (Canceled)

       14. (Previously Presented) The protective mask of claim 12, wherein the mobile

communication device includes a socket for battery charging and the integrally-formed

mask body defines at least a battery-charging sock.et opening permitting a power supply

to be connected to the socket.

       15. (Previously Presented) The protective mask of claim 12, wherein the mobile

communication device includes an earphone-connection socket and the integrally­

formed mask body defines at least one earphone-connection socket opening permitting

an earphone to be connected to the earphone-connection socket.

       16. (Currently Amended) A mask for attachment to a hand-held mobile phone,

the mobile phone having user input and output interfaces, internal components including

circuitry and a battery, and an exterior housing completely enclosing the circuitry and

battery when the mobile phone is rully assembled and ready for use, the exterior

housing including a first face, a second face and opposed side surfaces there between,

the mask comprising:

       an integrally-formed mask body molded to conform to a shape of the exterior

housing; and

       inner and outer surfaces, tile surfaces defining at least one opening in tile

integrally-formed mask body providing access to at least one of the user input and
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 7 of 12
 Application/Control Number: 13/094,428                               Page 6
 Art Unit: 2645
out11ut interfaces, the integrally-formed mask body being configured such that, when the

mask is attached to the mobile 11hone, the integrally-formed mask body is coextensive

with, contours to and overlies the 011posed side surfaces, with substantially no space

between the mask body and the opposHd side surfaces� and

       at least one retainer having an extHnsion protruding laterally inward from the

integrally-formed mask body and toward and into the integrally-formed mask body

interior space, wherein the at least one retainer is retained to the exterior housing at an

exterior housing edge whc-m thH mask is couplHd to the mobilH communication device,

thH at least onH retainer participating in retaining thc-3 intHtrally-formed mask body to the.

.mobile communication device._

        17-33. (Canceled)

       34. (Currently Amended) A protective mask molded for frictional retention to an

exterior housing of a fully assHmbled mobile communication device having user input

and out11ut interfaces, t11e mobile communication device further having internal

components including circuitry and a battery completely enclosed by tile exterior

housing, and thH exterior housing having an exterior shape formed by a back SLHiace

and at least portions or opposed side surfaces, the protHctive mask com11rising:

       an inner surface closely conforming to the exterior sllape of the exterior housing

and in substantially continuous srniace-to-surface contact with the exterior shape of the

exterior housing, with substantially no space between the inner surface of the 11rotective

mask and the exterior shape when the protective mask is retained to the exterior

housing, the 11rotective mask being molded, integrally farmed, contoured and sized to fit
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 8 of 12
 Application/Control Number: 13/094,428                               Page 7
 Art Unit: 2645
ti�htly against the exterior shape o'f the exterior housin�, thereby providing retention of

the protective mask to the exterior housing; aRQ

       at least one opening defined by the protective mask permitting user access to at

least the user input and output interfaces; and

       at least one retainer having an extension protruding laterally inward from the

integrally-formed mask body and toward and into the integral!y-formed mask body

interior space, wherein the at least one retainer is retained to the exterior housing at an

exterior housing edge when the mask is coupled to the mobile communication device,

the at least one retainer participating in retaining the intetrally-formed mask body to the.

mobile communication device ..

       35. (Canceled)

       36. (Previously Presented) The protective mask of claim 34, wherein the

protective mask further includes indicia selected from the group consisting of text,

graphic elements and combinations thereof.

       37. (Previously Presented) Tt1e protective mask of claim 34, wherein the

protective mask includes at least one feature opening to permit access to at least one

feature of the mobile communication device.

       38. (Previously Presented) Tt1e protective mask of claim 34, wherein the

protective mask includes a socket opening corresponding to a socket of the mobile

communication device, permitting a user to plug a power supply into the socket to

charge the mobile communication device.

       39-41 (Canceled)
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 9 of 12
 Application/Control Number: 13/094,428                               Page 8
 Art Unit: 2645
                               Allowable Subject Matter

4.    Claims 1-4, 12, 14-16, 34 and 36-38 are allowed; claims 5-11, 13, 17-33 and 39-

41 are canceled.

5.     The following is an examiner's statement of reasons for allowance:

       Independent Claim 1 recites, inter alia, conforming to and in substantially

continuous surface-to-surface contact with the exterior shape of the exterior housing,

with no substantial space between the inner surface of the integrally-formed mask body

and the exterior shape of the exterior housing; at least one retainer having an extension

protruding laterally inward from the integrally-formed mask body and toward and into the

integrally-formed mask body interior space, wherein the at least one retainer is retained

to the exterior housing at an exterior housing edge when the mask is coupled to the

mobile communication device, the at least one retainer participating in retaining the

integrally-formed mask body to the mobile communication device.

       Independent Claim 12 recites, inter alia, conforming to and in substantially

continuous surface-to-surface contact with the exterior sl1ape ot the exterior housing in

overlying and protecting relationship, without a substantial gap between the i nner

surface of the integrally-formed mask body and the exterior shape of the exterior

!lousing, tile integrally-formed mask body defining an opening enabling the mask to be

placed over the exterior shape in overlying and protecting relationship; and at least one

retainer having an extension protruding laterally inward from the integrally-formed mask

body and toward and into the integrally-fanned mask body interior space, wherein the at

least one retainer is retained to Hie exterior l1ousing at an exterior !lousing edge when

the mask is coupled to the mobile communication device, the at least one retainer
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 10 of 12
 Application/Control Number: 13/094,428                               Page 9
 Art Unit: 2645
 partici�ating in retaining the integrally-formed mask body to ttie mobile communication

 device.

        Independent Claim 16 recites, inter alia, the integrally-formed mask body being

 configured such that, when the mask is attached to the mobile phone, the integrally­

 formed mask body is coextensive with, contours to and overlies the opposed side

 surfaces, with substantially no space between the mask body and the opposed side

 surfaces; and at least one retainer having an extension protruding laterally inward from

 the integrally-formed mask body and toward and into the integrally-formed mask body

 interior space, wherein the at least one retainer is retained to the exterior housing at an

 exterior housing edge when the mask is coupled to the mobile communication device,

 the at least one retainer participating in retaining the integrally-formed mask body to the

 mobile communication device.

        Independent Claim 34 recites, inter alia, inner surface closely conforming to the

 exterior shape of the exterior housing and in substantially continuous surface-to-surface

 contact with the exterior shape of the exterior housing, with substantially no space

 between the inner surface of the protective mask and the exterior shape when the

 protective mask is retained to the exterior housing, the protective mask being molded,

 integrally formed, contoured and sized to fit tightly against the exterior shape of the

 exterior housing, thereby providing retention of the protective mask to the exterior

 housing; at least one retainer having an extension protruding laterally inward from the

 integrally-formed mask body and toward and into the integrally-formed mask body

 interior space, wherein the at least one retainer is retained to the exterior housing at an

 exterior housing edge when the mask is coupled to the mobile communication device,
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 11 of 12
 Application/Control Number: 13/094,428                              Page 10
 Art Unit: 2645
 the at least one retainer participating in retaining the integrally-formed mask body to the

 mobile communication device.

        But the prior art fails to disclose, singly or in combination, the limitations, in

 combination with the remaining limitations as a whole. Hence the claims are allowed for

 that reason.

        Dependent Claims are allowed as being dependent upon the allowed

 Independent Claim(s).

 6.     Any comments considered necessary by applicant must be submitted no later

 than the payment of the issue fee and, to avoid processing delays, should preferably

 accompany the issue fee. Such submissions should be clearly labeled "Comments on

 Statement of Reasons for Allowance."



                                          Conclusion

 7.     Any inquiry concerning this communication or earlier communications from the

 examiner should be directed to DINH NGUYEN whose telephone number is (571)270-

 3196. The examiner can normally be reached on 8:00AM-4:00PM M-F.

        Examiner interviews are available via telephone, in-person, and video

 conferencing using a USPTO supplied web-based collaboration tool. To schedule an

 interview, applicant is encouraged to use the USPTO Automated Interview Request

 (Al R) at http://www.uspto.gov/interviewpractice.

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

 supervisor, George Eng can be reached on 571-272-7495. The fax phone number for

 the organization where this application or proceeding is assigned is 571-273-8300.
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-4 filed 12/27/20 page 12 of 12
 Application/Control Number: 13/094,428                              Page 11
 Art Unit: 2645
       Information regarding the status of an application may be obtained from the

 Patent Application Information Retrieval (PAIR) system. Status information for

 published applications may be obtained from either Private PAIR or Public PAIR.

 Status information for unpublished applications is available through Private PAIR only.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

 you have questions on access to the Private PAIR system, contact the Electronic

 Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

 USPTO Customer Service Representative or access to the automated information

 system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DINH NGUYEN/
 Primary Examiner, Art Unit 2645
